Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Election/Restrictions
Applicant’s election without traverse of Species I, shown in Figures 1-5 and discussed on page 8, line 30 – Page 12, line 9 in the reply filed on November 18, 2020 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claim 8 will be rejoined if it remains dependent of a generic claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oil outlet is circular (claim 10), the relief valve comprises a closing body and a return element (claim 11, the specification refers to the return element, however, it is unclear what the applicant considers the closing body to be, please label the closing body), the return element comprises a leaf spring (claim 13, it is noted that claim 13 depends on claim 11, which the combination is not shown), the closing tongue is formed by the leaf spring and/or the a stop is provided which limits the movement of the closing body from a closed position to the opening position (claim 14), the closing body comprises a closing ball, and/or the return element comprises a spring, in particular a screw spring (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VACCUM PUMP WITH SEPARATE OIL OUTLET WITH RELIEF VALVE.
Claim Objections
The claims are objected to because of the following informalities:  
Claims 1-3, 5, 6, and 9-11 are objected to under 37 CFR 1.75(i) as being in improper form because the claims set forth either a plurality of elements or steps where each element or step of the claim should be separated by a line indentation.  See MPEP § 608.01(i) and § 608.01(m).  Placing a combination of elements in the same line indentation is confusing on if the applicant wants to positively recite all of the elements presented or if the lack of an indentation is intended for the other elements to be considered as an environment that is non-limiting.  Please place separate elements in a separate line indentation (for example, where there is a comma “,” often should be a new line and indented, such as, “a housing which limits a working space, and” should be indented on the first line, “a rotor, rotor…rotor axis” should be on the next line indented in (claim 1).  This is just a recommendation of the first couple of lines, but evaluate where there are commas to see if it would be appropriate to be on a new indented line).  The example is not all inclusive, but it is to point out where there may be 
Claim 10 recites “the van width”, which is an obvious typo and should be “the vane width”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 and claims 12-14, which depend from claim 11, recite the relief valve comprises a closing body and a return element, and wherein the return element pushes the closing body into a closed position in which the oil outlet is closed.  The drawings do 
Claims 12 and 13 also lack written description since the combination is unclear with 12/11/1 and 13/11/1.  Claim 11 recites “a closing body and a return element,” and then claim 12 recites “the closing body comprises an elastically pliant closing tongue”.  The combination of claims 11 and 12 is unclear on what the relief valve is configured as.  Claim 11 recites that the “return element pushes the closing body into a closed position in which the oil outlet is closed”.  The specification recites that the closing tongue (40) is used to close the oil outlet.  It is unclear what the “return element” is for with the closing tongue (40) disclosed.  The Examiner recommends amending claim 12 to depend on claim 1 and recite “the relief valve comprises an elastically pliant closing tongue”, which is shown and disclosed in the specification.  Claim 13 has the same issue, where in the specification “a locking tongue 40, which is configured as a leaf spring”.  Claim 13 is recommended to be amended to depend from claim 1 and recite “the relief valve comprises a leaf spring”.
Claim 14 is rejected by virtue of its dependence on claim 13.
Claim 14 lacks written description since it is unclear what the “and/or” combination would be.  How does the “return element comprising a leaf spring” (claim 13) with “the closing tongue is formed by the leaf spring” (claim 14) possible? Is “the return element” and the “closing tongue” the same element?  How does the closing body relate to the closing tongue?  Does the stop limit the movement of the closing body, the return element, or the closing tongue?  How are the closing body, the return 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the vane” and “the oil outlet”, which lacks antecedent basis.  The “vane” and “the oil outlet” are recommended to change to “the at least one vane” and “the at least one oil outlet” for proper antecedent basis and common terminology.  
Claims 2-7 and 9-15 are rejected by virtue of their dependence on claim 1.
Claim 3 recites “the outlet”, which lacks antecedent basis.  In addition, claim 1 recited “at least one oil outlet” and “a pressure outlet”.  The Examiner recommends changing “the outlet” to “the pressure outlet” (this is in 2 locations in claim 3).
Claim 10 recites “the opening diameter”, which lacks antecedent basis and it is unclear what “opening diameter” is being referred to.  The Examiner recommends changing the limitation to “wherein the oil outlet is circular and has an opening diameter, and wherein the opening diameter is smaller than the vane width”.

Claim 14 recites “the closing tongue”, which lacks antecedent basis.  Since the combination of claim 14/13/11 is not shown or discussed in detail to discern what the intention of the claim limitation is trying to limit, the Examiner does not have a suggestion on how to fix this claim limitation.
Claim 15 recites “the closing body” and “the return element”, which lacks antecedent basis.  The Examiner recommends depending claim 15 on claim 11.  Claim 15 also recites “and/or”, however, the relief valve requires both the closing body and the return element (if it depends on claim 11), and therefore, it is unclear why “or” is used in the limitation.  
Claim 15 recites “the return element comprises a spring, in particular a screw spring”.  “In particular a screw spring” is indefinite, since it is unclear on if the applicant wants to limit to just a spring or to a screw spring.  The Examiner recommends amending claim 15 to recite “the return element comprises a screw spring”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI (U.S. Patent 4,408,968), as currently understood based on the 112 rejections above.
Regarding claim 1, INAGAKI discloses:  a vacuum pump (see Abstract), comprising: 
a housing (1, 12, 13, 33) which limits a working space (see Figures 1 and 2), and 
a rotor (3), which is rotatably mounted in the housing about a rotor axis (see Figures 1 and 2, Column 2, lines 54-61), 
wherein the rotor guides at least one vane (9, 11) being movably mounted in a radial direction (see Figure 2, Column 2, lines 61-68), 
wherein the vane has a transverse extent (see Figure 2), and 
wherein the vane divides the working space into a suction side (suction side is the working space that is connected to the suction inlet (32, 35)) having a suction inlet (32) and a pressure side (pressure side is connected to the pressure outlet (24, 37, 62)) having a pressure outlet (24), 
the housing further comprising at least one oil outlet (46, 47) different from the pressure outlet (see Figures 1-3), wherein the oil outlet is closed by a relief valve (48, 49), 
wherein the relief valve assumes an open position when a limit pressure lying above a nominal pressure is exceeded in the working space (see Figures 1-3, Column 5, line 21 - Column 6, line 39), and 
wherein the transverse extent of the vane is large enough that when the vane passes the oil outlet, the oil outlet is closed by the vane, so that there is no fluid 
Furthermore, the claim limitation directed to “so that there is no fluid connection between the suction side and the pressure side over the oil outlet”, is met since either Figure 2 or 3 shows that the vane is larger, and therefore, will cover the oil outlet, and therefore, is capable of not allowing fluid connection between the suction side and the pressure side over the oil outlet). 
	In the event that INAGAKI is not deemed to disclose the transverse extent of the vane is large enough that when the vane passes the oil outlet, the oil outlet is closed by the vane, so that there is no fluid connection between the suction side and the pressure side over the oil outlet, in the alternative, the invention is obvious.
	INAGAKI teaches that the relief valve and oil outlet is necessary when the  refrigerant with oil (working fluid) is in liquid form, which results in excessive compression due to the working fluid is not in vapor form (see Column 5, line 21 – Column 6, line 68).  INAGAKI also teaches during normal operation that the relief valves are closed, and that the working fluid is compressed (see Column 4, line 46 – Column 5, line 12).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the transverse extent of the vane is large enough that when the vane passes the oil outlet, the oil outlet is closed by the vane, so that 
Regarding claim 2, INAGAKI discloses:  the rotor and the vane divide the working space in the neutral pump position into a suction side having a suction inlet, a pressure side with a pressure outlet, and a pump side (see Figure 2, where the suction inlet includes (32), the pressure outlet is connected with the outlet (24), and the pump side includes (46, 47) in Figure 2), and 
wherein the oil outlet is provided in the region of the pump side, and/or wherein the oil outlet terminates in the working space in the region of the pump side (see Figure 2).
INAGAKI fails to disclose specifically the volume of the pump side defines the cubic capacity of the pump, however, this would be obvious.
 INAGAKI discloses that there is a rotor with 2 vanes that divides the working space into four sections (see Figure 2).  In addition, at a position where the vanes separate the suction inlet (connected to (32)), the pressure outlet, a pump side, and the 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the volume of the pump side defines the cubic capacity of the pump in the vacuum pump of INAGAKI, since defining the cubic capacity at the location where the volume/capacity is at the maximum in the vacuum pump that is inherently at the pump side requires only routine skill in the art.  The Examiner would also like to note that this claim limitation is not defining any specific structure.  INAGAKI may not specifically disclose where the cubic capacity of the pump is defined at, but a boundary of the volume of the pump side would be a logical and obvious location to define the cubic capacity of the pump, since it is a closed volume and at the maximum volume.
Regarding claim 3, INAGAKI discloses:  at the outlet, an outlet valve (28, 29, 31) is provided for opening or closing the outlet (see Figure 2, Column 3, lines 6-19),
wherein the outlet valve assumes an open position when the nominal pressure in the working space is exceeded, and wherein the nominal pressure is lower than the limit pressure (see Figure 2, Column 3, line 11- Column 6, line 62). 
Regarding claim 4, INAGAKI discloses:  the oil outlet is provided at the housing in an axial direction (see Figures 1-3). 
claim 5, INAGAKI discloses:  the housing has a housing cover (13) extending transversely to the rotor axis (see Figure 1), and wherein the oil outlet is provided in the housing cover (see Figures 1 and 2, Column 7, lines 1-3). 
Regarding claim 7, INAGAKI discloses the claimed invention including circular oil outlet, however, since the oil outlet is circular INAGAKI fails to disclose the oil outlet extends transversely to the rotor axis in the radial direction. 
It would have been an obvious matter of design choice to make the different portions of the oil outlet including the oil outlet extends transversely to the rotor axis in the radial direction or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 9, INAGAKI discloses the claimed invention including where the oil outlets are circular and that the oil outlet diameter (i.e. width) is smaller than the vane width (see discussion above), however, INAGAKI fails to disclose the oil outlet is configured in a slotted shape, and wherein the slot width is smaller than the vane width. 
It would have been an obvious matter of design choice to make the different portions of the oil outlet to be configured in a slotted shape or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the slot width is smaller than the vane width in the vacuum pump of INAGAKI, in order to maintain the vacuum pump efficiency during normal operations.  As discussed above, INAGAKI teaches the normal operation of the vacuum 
Regarding claim 10, INAGAKI discloses:  the oil outlet is circular (see Figure 2), and wherein the opening diameter is smaller than the vane width (Since a single figure (either Figure 2 or 3) appears to show the necessary relative dimensions of the opening diameter of the oil outlet (46 and/or 47) being smaller than the vane width, it is deemed inherent, absent evidence to the contrary, that the opening diameter is smaller than the vane width.  See MPEP 2112, V).  
In the event that INAGAKI is not deemed to disclose the opening diameter is smaller than the vane width it would be obvious.
	INAGAKI teaches that the relief valve and oil outlet is necessary when the  refrigerant with oil (working fluid) is in liquid form, which results in excessive compression due to the working fluid is not in vapor form (see Column 5, line 21 – Column 6, line 68).  INAGAKI also teaches during normal operation that the relief valves are closed, and that the working fluid is compressed (see Column 4, line 46 – Column 5, line 12).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the opening diameter is smaller than the vane width 
Regarding claim 11, INAGAKI discloses:  the relief valve (46, 47) comprises a closing body (50, 56) and a return element (52, 58), and wherein the return element pushes the closing body into a closed position in which the oil outlet is closed (see Figures 1 and 3, Column 4, lines 23-45). 
Regarding claim 12, INAGAKI fails to disclose:  the closing body comprises an elastically pliant closing tongue.
	The relief valve of INAGAKI discloses a ball and spring check valve, and therefore, fails to disclose the closing body comprises an elastically pliant closing tongue.
	INAGAKI discloses using a check valve where the closing body comprises an elastically pliant closing tongue (see Figure 2, where the closing body (29) is an elastically pliant closing tongue, Column 3, lines 14-19).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the closing body comprises an elastically pliant 
Regarding claim 13, INAGAKI fails to disclose:  the return element comprises a leaf spring. 
The relief valve of INAGAKI discloses a ball and spring check valve, and therefore, fails to disclose the return element comprises a leaf spring.
	INAGAKI discloses using a check valve where the return element comprises a leaf spring (see Figure 2, where the return element (29) is a leaf spring, Column 3, lines 14-19).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the return element comprises a leaf spring in the vacuum pump of INAGAKI, since a substitution of one known element (i.e. the ball and spring relief valve in the vacuum pump of INAGAKI) for another known element (i.e. a valve with the return element comprises a leaf spring also taught by INAGAKI) requires 
Regarding claim 14, INAGAKI fails to disclose:  the closing tongue is formed by the leaf spring, and/or a stop is provided which limits the movement of the closing body from a closed position to the opening position. 
The relief valve of INAGAKI discloses a ball and spring check valve, and therefore, fails to disclose the closing tongue is formed by the leaf spring, and/or a stop is provided which limits the movement of the closing body from a closed position to the opening position.
	INAGAKI discloses using a check valve where the closing tongue is formed by a leaf spring (29) (see Figure 2, where the closing body (29) is a closing tongue formed by a leaf spring, Column 3, lines 14-19), and/or a stop (31) is provided which limits the movement of the closing body from a closed position to the opening position (see Figure 2, Column 3, lines 14-19).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the closing tongue is formed by the leaf spring, and/or a stop is provided which limits the movement of the closing body from a closed position to the opening position in the vacuum pump of INAGAKI, since a substitution of 
Regarding claim 15, INAGAKI discloses:  the closing body (50, 56) comprises a closing ball (see Figures 1 and 3), and/or the return element (52, 58) comprises a spring, in particular a screw spring (see Figures 1 and 3). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI as applied to claim 1 above, and further in view of TSUDA (U.S. Patent Publication US 2017/0350391 A1) and HOFF (U.S. Patent 1,799,902).
Regarding claim 6, INAGAKI discloses the claimed invention, however, fails to disclose:  the housing has a pot-shaped housing section with a housing bottom, and wherein the oil outlet is provided in the housing bottom. 
claim 6, TSUDA teaches:  the housing (9) has a pot-shaped housing section (see Figure 1) with a housing bottom (see Figure 1, which shows a housing bottom).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the housing has a pot-shaped housing section with a housing bottom in the vacuum pump of INAGAKI, since forming different parts of the vacuum pump, such as the housing section in a pot-shape with a bottom requires only routine skill in the art and produces predictable results (i.e. the ability to better seal the vacuum pump from the environment).
	The modified vacuum pump of INAGAKI/ TSUDA fail to disclose the oil outlet is provided in the housing bottom.
	Regarding claim 6, HOFF teaches:  the oil outlet (55) is provided in the housing bottom (see Figures 4 and 5, which shows that the oil outlet is located at the bottom of the housing).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the oil outlet is provided in the housing bottom in the modified vacuum pump of INAGAKI/ TSUDA, in order to drain the oil and/or liquid from the vacuum pump.  Placement of the oil outlet at the bottom of the housing has the advantages of collecting the liquid at one location due to gravity, and thus, allows for the liquid to be quickly removed from the vacuum pump.
EXAMINER’S COMMENTS
The prior art of record BÜCHEL (U.S. Patent 3,301,474) discloses a vane pump that has an oil outlet (11) that is different from the pressure outlet (6), as well as, the vane (3) width is larger than the oil outlet (11) as see in Figures 1-3).  
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MARY DAVIS/
Primary Examiner
Art Unit 3746